DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 3 is objected to because of the following informalities:  the limitation “ the halogen is a molecular halogen comprising at least one of I2, Br2, Cl2, and F2” in lines 1-2 is improper alternative claiming. Alternative claiming may be set forth as "a material (or at least one material) selected from the group consisting of A, B, and C" or "wherein the material is (or is at least one of) A, B, or C" see MPEP 2173.05(h). For the purpose of this Office Action, the limitation has been interpreted as “ the halogen is a molecular halogen comprising at least one of I2, Br2, Cl2, or F2”.  Appropriate correction is required.
3.	Claim 8 is objected to because of the following informalities:  the limitation “ the anode comprises at least one of Li, Mg, Al, and Na” in lines 1-2 is improper alternative claiming. Alternative claiming may be set forth as "a material (or at least one material) selected from the group consisting of A, B, and C" or "wherein the material is (or is at least one of) A, B, or C" see MPEP 2173.05(h). For the purpose of this Office Action, the limitation has been interpreted as “ the anode comprises at least one of Li, Mg, Al, or Na”.  Appropriate correction is required.
4.	Claim 13 is objected to because of the following informalities:  the limitation “ the halogen is a molecular halogen comprising at least one of I2, Br2, Cl2, and F2” in lines 1-2 is improper alternative claiming. Alternative claiming may be set forth as "a material (or at least one material) selected from the group consisting of A, B, and C" or "wherein the material is (or 2, Br2, Cl2, or F2”.  Appropriate correction is required.
5.	Claim 28 is objected to because of the following informalities:  the limitation “ the halogen is a molecular halogen comprising at least one of I2, Br2, Cl2, and F2” in lines 1-2 is improper alternative claiming. Alternative claiming may be set forth as "a material (or at least one material) selected from the group consisting of A, B, and C" or "wherein the material is (or is at least one of) A, B, or C" see MPEP 2173.05(h). For the purpose of this Office Action, the limitation has been interpreted as “ the halogen is a molecular halogen comprising at least one of I2, Br2, Cl2, or F2”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 18 and 19-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
8.	Claim 18 recites the limitation "the range" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of this Office Action, the limitation has been interpreted as "a range".
9.	Claims 19-25 are rejected as depending from claim 18.

11.	Claim 33 recites the limitation "the range" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of this Office Action, the limitation has been interpreted as "a range".
12.	Claims 34-36 are rejected as depending from claim 33.
13.	Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
14.	Claim 38 recites the limitation "the range" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of this Office Action, the limitation has been interpreted as "a range".
Claim Rejections - 35 USC § 103
15.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
17.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
18.	Claims 1-18, 20-21, 23-28, 30-33, and 35-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0221887) as cited in IDS dated 4/26/20  in view of Yazami et al. (US2015/0333353).
Regarding claim 1, Kim discloses  a battery (10, Fig. 1, [0038]), comprising: an anode (12, Fig. 1, [0038]); a cathode current collector(16, Fig. 1, [0038]); and an electrolyte that facilitates transport of ions between the anode and cathode(electrolyte 14, Fig. 1, [0038], [0005]), wherein the electrolyte includes: a solvent comprising one or more organic liquid compounds ([0040]-[0042]), an active cathode material comprising a mixture of a metal halide and its 
Yazami teaches a metal battery, and in particular, to a metal battery including a liquid anode and a liquid cathode([0002]).  Yazami teaches the liquid anode and liquid cathode systems provide faster ion transport medium as compared to conventional solid state anode and cathode systems([0007]). Yazami teaches liquid cathode 40 may exposed to air or oxygen and by introducing air or oxygen to the liquid cathode 40, iodide present in the liquid cathode 40 can be oxidized to iodine ([0076], Fig. 1).  Yazami teaches the catholyte consists of 0.1 M/L of I2 in methanol and in both anolyte and catholyte, the concentration of the LiI salt (supporting electrolyte) is 0.50 M/L (examples [0087]).  Yazami teaches  the metal halide to halogen molar concentration ratio is greater than 0.5 ([0087], (0.50 M/L LiI) / (0.1 M/L I2) = 5).
It would have been obvious to one of ordinary skill in the art to modify the battery of Kim, to have the metal halide to halogen molar concentration ratio is greater than 0.5 as taught by Yazami in order to provide faster ion transport medium.
Regarding claim 2, modified Kim discloses all of the claim limitations as set forth above. Modified Kim further discloses the metal halide comprises a salt that dissociates into (i) an ion selected from the group consisting of I−, Br−, Cl−, and F−  (Kim [0044]) and (ii) an ion selected from the group consisting of Li+, Mg2+,  and Na+ (Kim [0044]).
2, or Br2 (Yazami [0081]).
Regarding claim 4, modified Kim discloses all of the claim limitations as set forth above. Modified Kim further discloses the one or more organic liquid compounds comprise a nitrile and/or a heterocyclic compound(Kim [0040]-[0042]).
Regarding claim 5, modified Kim discloses all of the claim limitations as set forth above. Modified Kim further discloses the one or more organic liquid compounds comprise a glyme(Kim [0042]).
Regarding claim 6, modified Kim discloses all of the claim limitations as set forth above. Modified Kim further discloses  the metal halide to halogen molar concentration ratio is 5 (Yazami ([0087], (0.50 M/L LiI) / (0.1 M/L I2) = 5) which is within the claim range  of 0.5 to 8, thus reading on the limitation.
Regarding claim 7, modified Kim discloses all of the claim limitations as set forth above. Modified Kim further discloses the anode comprises one or more alkali metals and/or one or more alkali earth metals(Kim [0039]).
Regarding claim 8, modified Kim discloses all of the claim limitations as set forth above. Modified Kim further discloses  the anode comprises at least one of Li, Mg, or Na (Kim [0039]).
Regarding claim 9, modified Kim discloses all of the claim limitations as set forth above. Modified Kim further discloses  the cathode current collector comprises a porous carbon material and/or a metal(Kim [0046]).

Regarding claim 11, Kim discloses an electrolyte for a rechargeable metal halide battery (title, abstract) comprising: a solvent comprising one or more organic liquid compounds ([0040]-[0042]), an active cathode material comprising a mixture of a metal halide and its corresponding halogen (the metal halide may function as an active cathode material which would co-exist  with an amount of elementary halogen [0045]), and the mixture is dissolved in the solvent ([0044]); and an oxidizing gas dissolved in the solvent ([0043]) but does not explicitly disclose wherein the metal halide to halogen molar concentration ratio is greater than 0.5.
Yazami teaches a metal battery, and in particular, to a metal battery including a liquid anode and a liquid cathode([0002]).  Yazami teaches the liquid anode and liquid cathode systems provide faster ion transport medium as compared to conventional solid state anode and cathode systems([0007]). Yazami teaches liquid cathode 40 may exposed to air or oxygen and by introducing air or oxygen to the liquid cathode 40, iodide present in the liquid cathode 40 can be oxidized to iodine ([0076], Fig. 1).  Yazami teaches the catholyte consists of 0.1 M/L of I2 in methanol and in both anolyte and catholyte, the concentration of the LiI salt (supporting electrolyte) is 0.50 M/L (examples [0087]).  Yazami teaches  the metal halide to halogen molar concentration ratio is greater than 0.5 ([0087], (0.50 M/L LiI) / (0.1 M/L I2) = 5).
It would have been obvious to one of ordinary skill in the art to modify the electrolyte of Kim, to have the metal halide to halogen molar concentration ratio is greater than 0.5 as taught by Yazami in order to provide faster ion transport medium.
−, Br−, Cl−, and F− and (ii) an ion selected from the group consisting of Li+, Mg2+,  and Na+ (Kim [0044]).
Regarding claim 13, modified Kim discloses all of the claim limitations as set forth above. Modified Kim further discloses the halogen is a molecular halogen comprising at least one of I2, or Br2 (Yazami [0081]) .
Regarding claim 14, modified Kim discloses all of the claim limitations as set forth above. Modified Kim further discloses the organic solvent comprises a nitrile and/or a heterocyclic compound (Kim [0040]-[0042]).
Regarding claim 15, modified Kim discloses all of the claim limitations as set forth above. Modified Kim further discloses  the organic liquid compound comprises a glyme (Kim [0042]).
Regarding claim 16, modified Kim discloses all of the claim limitations as set forth above. Modified Kim further discloses the metal halide to halogen molar concentration ratio is 5 (Yazami ([0087], (0.50 M/L LiI) / (0.1 M/L I2) = 5) which is within the claim range  of 0.5 to 8, thus reading on the limitation.
Regarding claim 17, modified Kim discloses all of the claim limitations as set forth above. Modified Kim further discloses  the oxidizing gas is selected from the group consisting of oxygen, air, nitric oxide, nitrogen dioxide, and mixtures and combinations thereof (Kim [0043]).
Regarding claim 18, Kim discloses a rechargeable battery (title, abstract), comprising:
an anode (12, Fig. 1, [0038]); a cathode current collector (16, Fig. 1, [0038]); and an electrolyte that facilitates transport of ions between the anode and the cathode current collector (electrolyte 
an active cathode material comprising a mixture of a LiI and I2 (the metal halide may function as an active cathode material which would co-exist  with an amount of elementary halogen [0045], [0062]), wherein the mixture is dissolved in the mixed-solvent solution([0077]), and the active cathode material is in contact with the cathode current collector ([0045]), and an oxidizing gas dissolved in the solvent ([0043]) but does not explicitly disclose the LiI to I2 molar concentration ratio is in a range of 0.5 to 8.
Yazami teaches a metal battery, and in particular, to a metal battery including a liquid anode and a liquid cathode([0002]).  Yazami teaches the liquid anode and liquid cathode systems provide faster ion transport medium as compared to conventional solid state anode and cathode systems([0007]). Yazami teaches liquid cathode 40 may exposed to air or oxygen and by introducing air or oxygen to the liquid cathode 40, iodide present in the liquid cathode 40 can be oxidized to iodine ([0076], Fig. 1).  Yazami teaches the catholyte consists of 0.1 M/L of I2 in methanol and in both anolyte and catholyte, the concentration of the LiI salt (supporting electrolyte) is 0.50 M/L (examples [0087]).  Yazami teaches  the metal halide to halogen molar concentration ratio is greater than 0.5 ([0087], (0.50 M/L LiI) / (0.1 M/L I2) = 5).
It would have been obvious to one of ordinary skill in the art to modify the battery of Kim, to have the LiI to I2 molar concentration ratio is in a range of 0.5 to 8 as taught by Yazami in order to provide faster ion transport medium.
Regarding claim 20, modified Kim discloses all of the claim limitations as set forth above. Modified Kim further discloses  the mixed-solvent solution comprises a glyme-based compound (Kim [0042]).

Regarding claim 23, modified Kim discloses all of the claim limitations as set forth above. Modified Kim further discloses  the anode comprises Li(Kim [0039]).
Regarding claim 24, modified Kim discloses all of the claim limitations as set forth above. Modified Kim further discloses  the cathode current collector comprises a porous carbon material and/or a metal (Kim [0046]).
Regarding claim 25, modified Kim discloses all of the claim limitations as set forth above. Modified Kim further discloses the oxidizing gas is selected from the group consisting of oxygen, air, nitric oxide, nitrogen dioxide, and mixtures and combinations thereof (Kim [0043]).
Regarding claim 26, Kim discloses a method of preparing an electrolyte for a metal halide rechargeable battery(title, abstract, [0054]), the method comprising: dissolving a metal halide and its corresponding halogen in a solvent comprising a nitrile-based compound and/or a heterocyclic-based compound(the metal halide would co-exist with an amount of elementary halogen [0054]), and introducing an oxidizing gas into the solvent([0060]) but does not explicitly disclose wherein the metal halide to halogen molar concentration ratio is greater than 0.5.
Yazami teaches a metal battery, and in particular, to a metal battery including a liquid anode and a liquid cathode([0002]).  Yazami teaches the liquid anode and liquid cathode systems provide faster ion transport medium as compared to conventional solid state anode and cathode systems([0007]). Yazami teaches liquid cathode 40 may exposed to air or oxygen and by introducing air or oxygen to the liquid cathode 40, iodide present in the liquid cathode 40 can be oxidized to iodine ([0076], Fig. 1).  Yazami teaches the catholyte consists of 0.1 M/L of I2 in 2) = 5).
It would have been obvious to one of ordinary skill in the art to modify the method of Kim, to have the metal halide to halogen molar concentration ratio is greater than 0.5 as taught by Yazami in order to provide faster ion transport medium.
Regarding claim 27, modified Kim discloses all of the claim limitations as set forth above. Modified Kim further discloses  the metal halide comprises a salt that dissociates into (i) an ion selected from the group consisting of I−, Br−, Cl−, and F− and (ii) an ion selected from the group consisting of Li+, Mg2+,  and Na+ (Kim [0044]).
Regarding claim 28, modified Kim discloses all of the claim limitations as set forth above. Modified Kim further discloses  the halogen is a molecular halogen comprising at least one of I2, or Br2 (Yazami [0081]).
Regarding claim 30, modified Kim discloses all of the claim limitations as set forth above.  Modified Kim further discloses the mixed-solvent solution comprises a glyme-based compound (Kim [0042]).
Regarding claim 31, modified Kim discloses all of the claim limitations as set forth above. Modified Kim further discloses the glyme-based compound is 1,2-dimethoxyethane(Kim [0042]).
Regarding claim 32, modified Kim discloses all of the claim limitations as set forth above. Modified Kim further discloses the oxidizing gas is selected from the group consisting of oxygen, air, nitric oxide, nitrogen dioxide, and mixtures and combinations thereof (Kim [0043]).
2 in a solvent to form an electrolyte solution (the metal halide may function as an active cathode material which would co-exist  with an amount of elementary halogen [0045], [0062]), wherein the solvent comprises a nitrile-based compound and/or a heterocyclic-based compound ([0040]-[0042]), and 
soaking a separator in the electrolyte solution([0057]); forming a stack comprising an anode, the soaked separator, and a cathode current collector([0058]), wherein the soaked separator is placed between the anode and the cathode current collector([0058]); and introducing an oxidizing gas into the stack([0060]) but does not explicitly disclose the LiI to I2 molar concentration ratio is in a range of 0.5 to 8.
Yazami teaches a metal battery, and in particular, to a metal battery including a liquid anode and a liquid cathode([0002]).  Yazami teaches the liquid anode and liquid cathode systems provide faster ion transport medium as compared to conventional solid state anode and cathode systems([0007]). Yazami teaches liquid cathode 40 may exposed to air or oxygen and by introducing air or oxygen to the liquid cathode 40, iodide present in the liquid cathode 40 can be oxidized to iodine ([0076], Fig. 1).  Yazami teaches the catholyte consists of 0.1 M/L of I2 in methanol and in both anolyte and catholyte, the concentration of the LiI salt (supporting electrolyte) is 0.50 M/L (examples [0087]).  Yazami teaches  the metal halide to halogen molar concentration ratio is greater than 0.5 ([0087], (0.50 M/L LiI) / (0.1 M/L I2) = 5).
It would have been obvious to one of ordinary skill in the art to modify the method of Kim, to have the LiI to I2 molar concentration ratio is in a range of 0.5 to 8 as taught by Yazami in order to provide faster ion transport medium.

Regarding claim 36, modified Kim discloses all of the claim limitations as set forth above. Modified Kim further discloses  the glyme-based compound is 1,2-dimethoxyethane (Kim [0042]).
Regarding claim 37, Kim discloses a method of preparing an electrolyte for a metal halide rechargeable battery (title, abstract, [0054]), the method comprising: combining a metal halide, the metal halide's corresponding halogen (the metal halide would co-exist with an amount of elementary halogen [0054]), an oxidizing gas ([0060]), and a solvent([0054]), wherein the solvent comprises a nitrile-based compound and/or a heterocyclic-based compound ([0054]) but does not explicitly disclose the metal halide to halogen molar concentration ratio is greater than 0.5.
Yazami teaches a metal battery, and in particular, to a metal battery including a liquid anode and a liquid cathode([0002]).  Yazami teaches the liquid anode and liquid cathode systems provide faster ion transport medium as compared to conventional solid state anode and cathode systems([0007]). Yazami teaches liquid cathode 40 may exposed to air or oxygen and by introducing air or oxygen to the liquid cathode 40, iodide present in the liquid cathode 40 can be oxidized to iodine ([0076], Fig. 1).  Yazami teaches the catholyte consists of 0.1 M/L of I2 in methanol and in both anolyte and catholyte, the concentration of the LiI salt (supporting electrolyte) is 0.50 M/L (examples [0087]).  Yazami teaches  the metal halide to halogen molar concentration ratio is greater than 0.5 ([0087], (0.50 M/L LiI) / (0.1 M/L I2) = 5).

Regarding claim 38, Kim discloses a method of fabricating a metal halide rechargeable battery (title, abstract, [0053]), the method comprising: forming an electrolyte solution comprising LiI, I2 (the metal halide may function as an active cathode material which would co-exist  with an amount of elementary halogen [0045], [0062]), an oxidizing gas ([0060]), and a solvent([0054]), wherein the solvent comprises a nitrile-based compound and/or a heterocyclic-based compound([0054]), and  soaking a separator in the electrolyte solution([0057]); and
forming a stack comprising an anode, the soaked separator, and a cathode current collector([0058]), wherein the soaked separator is placed between the anode and the cathode current collector([0058]) but does not explicitly disclose the LiI to I2 molar concentration ratio is in a range of 0.5 to 8.
Yazami teaches a metal battery, and in particular, to a metal battery including a liquid anode and a liquid cathode([0002]).  Yazami teaches the liquid anode and liquid cathode systems provide faster ion transport medium as compared to conventional solid state anode and cathode systems([0007]). Yazami teaches liquid cathode 40 may exposed to air or oxygen and by introducing air or oxygen to the liquid cathode 40, iodide present in the liquid cathode 40 can be oxidized to iodine ([0076], Fig. 1).  Yazami teaches the catholyte consists of 0.1 M/L of I2 in methanol and in both anolyte and catholyte, the concentration of the LiI salt (supporting electrolyte) is 0.50 M/L (examples [0087]).  Yazami teaches  the metal halide to halogen molar concentration ratio is greater than 0.5 ([0087], (0.50 M/L LiI) / (0.1 M/L I2) = 5).
2 molar concentration ratio is in a range of 0.5 to 8 as taught by Yazami in order to provide faster ion transport medium.
19.	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0221887) as cited in IDS dated 4/26/20  in view of Yazami et al. (US2015/0333353) as applied to claim 18 above, in further view of Wietelmann et al. (US 6,984,367) as cited in IDS dated 4/26/20.
Regarding claim 19, modified Kim discloses all of the claim limitations as set forth above. Modified Kim further discloses the nitrile-based compound is methoxypropionitrile (Kim [0041]) and the heterocyclic-based compound is an ether (Kim [0042]) but does not explicitly disclose 1,3-dioxolane.
Wietelmann teaches  preparation of lithium iodide solutions by reacting a lithium-containing substance with elemental iodine, the lithium iodide being prepared in an aprotic solvent that can be used as a solvent in a liquid electrolyte solution (abstract).  Wietelmann teaches suitable solvents include polyfunctional ethers including dioxolanes and particular 1,3,-dioxolane (Col. 2, lines 22-50). 
It would have been obvious to one of ordinary skill in the art to use in the battery of modified Kim, the heterocyclic based compound is 1,3-dioxolane as taught by Wietelmann since prior art of Kim teaches genus of ethers. MPEP 2144.08. 
20.	Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0221887) as cited in IDS dated 4/26/20  in view of Yazami et al. (US2015/0333353) as applied to claim 18 above, in further view of Visco et al. (US 8,658,304) as cited in IDS dated 4/26/20.
3), lithium fluoride (LiF), lithium bis(trifluoromethanesulfonyl)imide (LiTFSI; LiC2F6NO4S2), lithium trifluoromethanesulfonate (LiCF3SO3), lithium hexafluorophosphate (LiPF6), lithium hexafluoroarsenate (LiAsF6), lithium perchlorate (LiClO4), and lithium tetrafluoroborate (LiBF4).
Visco teaches catholytes for aqueous lithium air battery cells(title).  Visco teaches in various embodiments the catholyte comprises at least two different dissolved salts and in various embodiments the first salt is active and the second salt, non-active, is a lithium salt, preferably a hygroscopic lithium salt such as, but not limited to, halides, including lithium bromide (e.g., LiBr), lithium iodide (e.g., LiI), and lithium chloride (e.g., LiCl) and nitrates (e.g., LiNO3)) (Col. 3, lines 5-14).  Visco teaches the active first salt of the saturated catholyte is selected from the group consisting of halides and nitrates (claim 2).
It would have been obvious to one of ordinary skill in the art to include in the battery of modified Kim, an additional lithium salt selected from the group consisting of lithium nitrates as taught by Visco  as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
21.	Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0221887) as cited in IDS dated 4/26/20  in view of Yazami et al. (US2015/0333353) as applied to claim 26 above, in further view of Wietelmann et al. (US 6,984,367) as cited in IDS dated 4/26/20.
Regarding claim 29, modified Kim discloses all of the claim limitations as set forth above. Modified Kim further discloses the nitrile-based compound is methoxypropionitrile (Kim 
Wietelmann teaches  preparation of lithium iodide solutions by reacting a lithium-containing substance with elemental iodine, the lithium iodide being prepared in an aprotic solvent that can be used as a solvent in a liquid electrolyte solution (abstract).  Wietelmann teaches suitable solvents include polyfunctional ethers including dioxolanes and particular 1,3,-dioxolane (Col. 2, lines 22-50). 
It would have been obvious to one of ordinary skill in the art to use in the battery of modified Kim, the heterocyclic based compound is 1,3-dioxolane as taught by Wietelmann since prior art of Kim teaches genus of ethers. MPEP 2144.08. 
22.	Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0221887) as cited in IDS dated 4/26/20  in view of Yazami et al. (US2015/0333353) as applied to claim 33 above, in further view of Wietelmann et al. (US 6,984,367) as cited in IDS dated 4/26/20.
Regarding claim 34, modified Kim discloses all of the claim limitations as set forth above. Modified Kim further discloses the nitrile-based compound is methoxypropionitrile (Kim [0041]) and the heterocyclic-based compound is an ether (Kim [0042]) but does not explicitly disclose 1,3-dioxolane.
Wietelmann teaches  preparation of lithium iodide solutions by reacting a lithium-containing substance with elemental iodine, the lithium iodide being prepared in an aprotic solvent that can be used as a solvent in a liquid electrolyte solution (abstract).  Wietelmann teaches suitable solvents include polyfunctional ethers including dioxolanes and particular 1,3,-dioxolane (Col. 2, lines 22-50). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724